
QuickLinks -- Click here to rapidly navigate through this document

EXHIBIT 10.33


PREFERRED ACCESS AGREEMENT


        THIS AGREEMENT is made this 1st day of November, 2004, effective
January 1, 2004, between MEC HOLDINGS (CANADA) INC., an Ontario corporation
("MEC") and MAGNA INTERNATIONAL INC., an Ontario corporation ("Magna").

WHEREAS:

A.MEC owns and operates the Magna Golf Club in Aurora, Ontario (the "Club");

B.Magna maintains its head office in Aurora, Ontario, adjacent to the Club;

C.Magna requires the use of both the golf course and the clubhouse meeting,
dining and other facilities of the Club from time to time for certain
Magna-sponsored corporate and charitable events, as well as for business
development, marketing or other business purposes, all of which are automotive
related; and

D.MEC wishes to make the Club available to Magna from time to time on the terms
and conditions and in consideration of the fees provided for herein.


        NOW THEREFORE THIS AGREEMENT WITNESSES THAT in consideration of the
mutual covenants and agreements hereinafter contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, it is hereby agreed as follows:

1.     Grant of Preferred Access

(a)Magna shall have a right of access (the "Right of Access") to use, from time
to time, the clubhouse, golf course, rental suites (of which one shall be a
dedicated suite, reserved for use by Magna), meeting rooms, dining facilities
and all other areas comprising part of the Club (collectively, "Facilities"),
for:

(i)up to three (3) major and four (4) minor Magna-sponsored one-day corporate or
charitable events per annum, without payment of any rent or other such usage
fee. An event is considered "major" if it entails the use of the Facilities, to
the exclusion of members, for substantially all of one day. A "minor" event is
one which is either restricted to a morning or afternoon, or which can
accommodate the simultaneous use of the Facilities by members of the Club;

(ii)additional Magna-sponsored tournaments or other events, upon payment of the
Club's then applicable rate, which shall not exceed the current fair market rate
for such use of a golf club of similar calibre; and

(iii)business development, marketing or other business purposes;

--------------------------------------------------------------------------------





        all upon the terms and conditions set out in this agreement.

(b)Provided there is no unreasonable interference with the members of the Club,
Magna's Right of Access may be exercised in preference and priority to all other
users of the Facilities of the Club.

(c)Magna may exercise its Right of Access to the Club by notifying MEC in
writing, in advance, of the intended dates, times and Facilities required, as
well as reasonable details as to the tournament or other event intended to be
held where applicable. MEC shall promptly advise Magna in writing whether or not
the required Facilities will be available when requested.

(d)Magna agrees to use the Club and its Facilities, and to exercise its Right of
Access, in the manner and subject to the terms and conditions contained in this
agreement.

2.     Memberships

(a)During the term of this agreement Magna shall be entitled to nominate thirty
(30) individuals from time to time (the "Nominated Members") to enjoy all the
rights and privileges of the thirty (30) memberships currently owned by Magna.
As long as Magna has paid all fees then due and is not otherwise in default of
any material provision of this agreement, the Nominated Members shall be
entitled to enjoy all of the rights and privileges of membership in the Club,
without payment of any membership fees or annual fees.

(b)Spouses of Nominated Members may enjoy all the rights and privileges of
spousal membership in the Club, so long as their spouses are Nominated Members,
without payment of any membership fees or annual fees.

(c)Up to four (4) guests of any Nominated Member may use the Facilities of the
Club at any time, without payment of guest fees, and with or without the
Nominated Member being present at the time, provided there is no unreasonable
interference with the members of the Club.

(d)During the term of this agreement, Magna shall be entitled to change its
designation of its Nominated Members, as often as it wishes, without payment of
any transfer fees.

(e)During the term of this agreement, Magna shall be given advance notice of and
be entitled to veto any proposed material change in the operating philosophy
and/or governing rules and other regulations of the Club, provided that, MEC
shall continue to have full authority and discretion to manage the day-to-day
operations of the Club as it sees fit.

(f)Magna shall have the option, provided it has paid all fees due hereunder and
is not otherwise in default of any material provision of this agreement, to
purchase at any time or from time to time, prior to December 31, 2014, up to
twenty (20) memberships for CDN$65,000 each.

2

--------------------------------------------------------------------------------



(g)Upon expiry without renewal or other termination of this agreement, Magna
shall be entitled to retain full ownership of its thirty (30) memberships
(including thirty (30) spousal memberships) together with those memberships in
respect of which it has exercised its option under paragraph 2(f) above.

3.     Term

        The term of this agreement shall be deemed to have commenced on
January 1, 2004 and shall terminate at 11:59 p.m. on December 31, 2014.

4.     Fees and Other Charges

        Magna covenants and agrees to pay to MEC the following fees and other
charges at the time or times hereinafter provided:

(a)Annual Fee:    The sum of CDN $5.0 million per annum (the "Annual Fee"),
together with GST and/or PST, if applicable, payable annually in advance during
the term of this agreement, except that the Annual Fee for 2004, being CDN
$5.0 million, shall be paid in full on execution of this agreement.

(b)Expenses:    MEC's regular charges for all goods and services consumed
pursuant to the Right of Access, with the sole exception of greens fees, golf
cart rental fees and the goods and services provided pursuant to Section 5
(which are included in the Annual Fee).

(c)Taxes:    An amount equal to all taxes (excluding income taxes), licence
fees, rates, duties, assessments and other fees payable by MEC pursuant to any
applicable law arising from Magna's use of the Facilities.

        Restaurant, pro shop and other goods and services shall be billed
monthly by MEC to Magna at MEC's regular rates, without any discount or
surcharge. All amounts due from Magna to MEC hereunder, other than the Annual
Fee, shall be paid within thirty (30) days of the date of any invoice delivered
by MEC to Magna.

5.     Services Supplied by MEC

        In connection with any corporate or charitable tournament or other event
held by Magna at the Club, MEC shall furnish to Magna, without charge, the
services customarily provided by operators of comparable facilities for such
events, but expressly excluding food and beverage services and pro shop
purchases, which shall be billed at MEC's regular rates for such goods and
services.

3

--------------------------------------------------------------------------------



6.     Representations, Warranties and Covenants

(a)Magna hereby represents, warrants and covenants as follows and acknowledges
that MEC is relying upon the same in entering into this agreement:

(i)Magna will not use or permit the use of the Club or its Facilities, nor do or
permit anything to be done on or about the Club's premises or its Facilities, in
violation in any material respect of any applicable laws or regulations;

(ii)Magna will not use or permit the use of the Club or its Facilities, nor do
or permit anything to be done on or about the Club's premises or its Facilities,
which, in whole or in part, is detrimental in any material respect to the image
or reputation of the Club, MEC or Magna Entertainment Corp.;

(iii)Magna shall comply in all material respects with those rules and
regulations published from time to time by MEC relating to the use of the Club
and its Facilities by Club members and others provided that they are not
inconsistent with Magna's rights under this agreement;

(iv)Magna will not use or permit anything to be done on or about the Club's
premises or its Facilities which (i) would create a material risk, threat or
danger to the Club or any part of its Facilities, the contents of any building
thereon or to any person on or about the Club, or (ii) would constitute a
material nuisance, including without limitation, the making or permitting of any
unusually loud noise, or disrupt the members or other customers of the Club; and

(v)the execution and delivery of this agreement have been authorized by the
Board of Directors of Magna and this agreement has been validly executed and
delivered by the proper officers and/or directors of Magna pursuant to such
authorization.

(b)MEC hereby represents, warrants and covenants as follows and acknowledges
that Magna is relying upon the same in entering into this agreement:

(i)this agreement has been validly executed and delivered by the proper officers
of MEC; and

(ii)the execution and delivery of this agreement by the proper officers of MEC
have been authorized by the Board of Directors of Magna Entertainment Corp.

4

--------------------------------------------------------------------------------





7.     Responsibility and Indemnity

(a)Magna hereby assumes responsibility for the actions and conduct of all
persons admitted to the Club or to any portion of its Facilities in connection
with a Magna-sponsored tournament or other event with the consent or
acquiescence of Magna or any person acting for or on behalf of Magna.

(b)Magna agrees to indemnify and hold harmless each of MEC, its directors,
officers, employees, agents and any other person for whom MEC is legally
responsible, from and against any and all actions, claims, costs, damages,
liabilities, or losses arising from or out of the use by Magna of the Club, or
any portion of its Facilities, except for those actions, claims, costs, damages,
liabilities, or losses arising from the negligence, wilful misconduct or
unlawful act of such indemnified parties.

8.     Rights of First Refusal

        If, during the term of this agreement, MEC proposes to sell the Club as
a whole, or to sell the clubhouse and/or golf course separately, to an arm's
length third party:

(a)MEC shall advise Magna in writing of the proposed sale and provide reasonable
details as to the Facilities proposed to be sold. Magna shall advise MEC in
writing, within ten (10) business days of receipt of such written notice,
whether Magna is interested in purchasing such Facilities. If Magna has so
advised MEC of its interest to purchase, Magna and MEC shall negotiate in good
faith the terms and conditions of such purchase. In the event a binding
agreement is not reached between Magna and MEC within sixty (60) days of Magna
giving written notice of its interest in purchasing, MEC shall be entitled to
offer the Facilities which it proposes to sell to an arm's length third party at
any time thereafter.

(b)MEC shall advise Magna in writing if it has agreed conditionally, or received
an offer which it wishes to accept, to sell the Club as a whole, or the
clubhouse and/or golf course, to an arm's length third party and provide
reasonable details as to the identity of the proposed third party purchaser, the
purchase price, the principal terms and conditions (including the proposed
closing date), as well as a copy of any executed purchase agreement. Magna shall
advise MEC, in writing, within ten (10) business days of receipt of the purchase
notice from MEC, whether it wishes to purchase the Club or such Facilities,
whereupon there shall be a binding agreement of purchase and sale between Magna
and MEC upon the same terms and conditions as with the proposed third party
purchaser. If Magna fails to give written notice within the ten (10) business
day time period, Magna shall be deemed to have waived its right of first refusal
and MEC shall be entitled to proceed with the sale to the third party purchaser
at the purchase price and on substantially the same terms and conditions
delivered to Magna. In the event the sale to the third party does not close
within one hundred and twenty (120) days of Magna's receipt of the purchase
notice, MEC shall be required to comply again with the terms and conditions of
this section before effecting a sale of the Club or such Facilities to an arm's
length third party.

5

--------------------------------------------------------------------------------



9.     General

(a)It is understood and agreed that MEC shall cause this agreement to be assumed
by and be binding on any purchaser of the Club and/or its Facilities from MEC.

(b)This agreement shall be governed by and construed in accordance with the laws
of the Province of Ontario and the laws of Canada applicable therein.

(c)This agreement shall be binding upon and enure to the benefit of the parties
and their respective successors and assigns.

(d)This agreement may be executed in any number of counterparts and may be
executed by facsimile copy. Each executed counterpart shall be deemed to be an
original; all executed counterparts taken together shall constitute one
agreement.

        IN WITNESS WHEREOF the parties have duly executed this agreement as of
the date first written above.


 
 
 
MEC HOLDINGS (CANADA) INC.
 
 
By:
       

--------------------------------------------------------------------------------

Jim McAlpine
President and Chief Executive
Officer
 
 
By:
       

--------------------------------------------------------------------------------

Blake Tohana
Executive Vice-President and
Chief Financial Officer
 
 
 
MAGNA INTERNATIONAL INC.
 
 
By:
       

--------------------------------------------------------------------------------

Vincent J. Galifi
Executive Vice-President and
Chief Financial Officer
 
 
By:
       

--------------------------------------------------------------------------------

Michael D. Harris
Director and
Chairman, Special Committee


6

--------------------------------------------------------------------------------





QuickLinks


PREFERRED ACCESS AGREEMENT
